USDC IN/ND case 3:18-cv-00772-DRL-MGG document 13 filed 02/15/19 page 1 of 21


                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF INDIANA
                                       SOUTH BEND DIVISION

BERNARD E. BURNS, and               )
DIANE M. BURNS,                     )                            Case No. 3:18-cv-772
                                    )
        Plaintiffs,                 )                            Judge Philip P. Simon
                                    )
        v.                          )                            Magistrate Judge Michael George Gotsch Sr.
                                    )
UNITED STATES OF AMERICA,           )
                                    )
         Defendant.                 )
____________________________________)


           Memorandum in Opposition to the United States of America’s Motion to Dismiss

            The Plaintiffs request that this Court deny the United States of America’s 1 Motion to

Dismiss pursuant to Fed. R. Civ. P. 12(b)(1). The Plaintiffs owed nothing to the Government for

the relevant tax period prior to filing their administrative refund claim. The refund claim

assessed an additional self-employment tax under 26 U.S.C. § 1401; but this Court may resolve

the Plaintiffs’ claim to a refund of the federal income tax under 26 U.S.C. § 1, which has always

been fully paid. Moreover, because the credits claimed on the amended return exceed the amount

of tax assessed via the amended return, the Plaintiffs have fully paid all income taxes for the

relevant tax period. This Court therefore has the necessary jurisdiction to hear this case under 28

U.S.C. § 1346(a)(1).

      I.       Introduction

            Owing nothing to the Government for tax year 2014, the Plaintiffs requested a refund of

$6,948 from the Internal Revenue Service (“IRS”). The refund was premised upon three changes


1
    Referred to throughout as “the Government” or “Defendant”.

                                                         1
USDC IN/ND case 3:18-cv-00772-DRL-MGG document 13 filed 02/15/19 page 2 of 21


to Plaintiffs’ 2014 federal income tax return: (1) an increase to the Child Tax Credit under 26

U.S.C. § 24; (2) an increase to the Earned Income Credit under 26 U.S.C. § 32; and (3) an

increase to the self-employment tax under 26 U.S.C. § 1401.

       The Government did not issue the requested refund. Instead, it cherry-picked the one item

on the amended return that, standing alone, would cause an increase in tax: the additional self-

employment tax. The Government ignored the claimed refund, failed to notify Plaintiffs of any

questions, concerns, or problems that it saw with the claimed tax credits, sent the Plaintiffs a bill

for the self-employment tax, and—to date—has not acted on the claimed refund. The

Government provided no opportunity for the Plaintiffs to dispute the effective denial of these tax

credits. Because the Government failed to act on the claimed refund, the Plaintiffs filed suit in

this Court as authorized under 28 U.S.C. § 1346(a)(1) and 26 U.S.C. §§ 6532(a)(1), 7422.

       Now the Government seeks to deny the Plaintiffs their right to dispute their entitlement to

the claimed tax credits before this Court. It argues that this Court lacks jurisdiction under 28

U.S.C. § 1346(a)(1) and Flora v. United States, 362 U.S. 145 (1960), because the Plaintiffs have

not paid an undisputed, voluntarily assessed self-employment tax—a tax distinct from the one

Plaintiffs here allege has been unlawfully withheld.

       This Court should deny the Government’s motion. A straightforward interpretation of §

1346(a)(1) and Flora suggests that District Courts may adjudicate disputes as to one “internal-

revenue tax”, even if others remain unpaid. Moreover, even taking all 2014 taxes together,

Plaintiffs owed nothing to the Government when they requested a refund; rather, that very

Government held and continues to hold funds to which Plaintiffs are entitled. The Plaintiffs are

thus “full-paid”: at the time of filing the amended return and this suit, the tax credits claimed on

the return exceeded the amount of additional tax reported on the return.



                                                  2
USDC IN/ND case 3:18-cv-00772-DRL-MGG document 13 filed 02/15/19 page 3 of 21


          To hold otherwise would cause substantial injustice to taxpayers similarly situated

taxpayers. It would encourage the Government to withhold notice and an opportunity to be heard

regarding disputed refund claims. Moreover, it would discourage honesty among taxpayers who

file amended returns. The Government, simply put, cannot single out its preferred changes on an

amended return, ignore the rest, and then bill the taxpayer for the remainder without providing

notice and an opportunity to dispute the Government’s decision. It surely cannot thereby

preclude taxpayers from disputing such a claimed refund in court. While the unpaid tax at issue

here is relatively small, one can imagine scenarios where a taxpayer faces a much larger financial

hurdle to ever receiving administrative or judicial review of the Government’s arbitrary process. 2

Had the taxpayers here not honestly reported a decrease in their self-employment expenses, this

purported jurisdictional hurdle would not exist.

          For these reasons, this Court should deny the Defendant’s motion to dismiss this suit for

lack of jurisdiction pursuant to Fed. R. Civ. P. 12(b)(1).

    II.      Facts

             a. The District Court May Properly Look Beyond the Allegations in the
                Complaint

          Defendant’s initiation of a factual challenge allows the “district court [to] properly look

beyond the jurisdictional allegations of the complaint and view whatever evidence has been

submitted on the issue to determine whether in fact subject matter jurisdiction exists.” Evers v.

Astrue, 536 F.3d 651, 656–57 (7th Cir. 2008). Defendant made a factual attack to the court’s




2
 The Government’s actions additionally raise procedural due process implications under the Fifth Amendment. Cf.
Larson v. United States, 888 F.3d 578 (2d Cir. 2018) (finding no due process violation). The Plaintiffs received no
notice reasonably calculated to apprise them of adverse government action; instead, they received—if anything at
all—a bill with little information regarding the substantive dispute. Facts ¶ 17-24. Further, unlike the taxpayer in
Larson, the Plaintiffs here received no opportunity to dispute the IRS’s effective determination that they were not
entitled to the credits claimed on the amended return. Facts ¶ 19.

                                                          3
USDC IN/ND case 3:18-cv-00772-DRL-MGG document 13 filed 02/15/19 page 4 of 21


subject matter jurisdiction, Doc. 12-1, p. 2-3, and Defendant submitted Exhibit A with its Motion

to Dismiss. 3 Plaintiffs have no objection to this submission as “[t]he presumption of correctness

that [the court] accord[s] to a complaint’s allegations falls away on the jurisdictional issue once a

defendant proffers evidence that calls the court’s jurisdiction into question.” Commodity Trend

Serv., Inc v. Commodity Futures Trading Comm’n, 149 F.3d 679, 685 (7th Cir. 1998). As such,

this memorandum will also refer to the United States’ Exhibit A. Plaintiffs likewise submit

extrinsic evidence to establish subject matter jurisdiction. See Exhibit A, Form 1040X for

Bernard Burns and Diane Burns (“Exh. A”); Affidavit of Bernard Burns and Diane Burns, Doc.

13-3 (“Aff.”). 4

              b. Facts Concerning Tax Year 2014 5

    1. Plaintiffs filed their 2014 individual income tax return on April 15, 2015. Doc. 12-2, p. 3.

    2. The return reported taxable wages of $11,169; interest income of $10; net business

         income of $2,108; rental income of $1,500; a total gross income of $14,787; an adjusted

         gross income of $12,679; withholdings of $915; self-employment tax of $298; and a

         refund of $617. Complaint (“Comp.”) ¶ 17; Doc. 12-2, p.2.

    3. Plaintiffs received a $617 refund on or about May 11, 2015. Comp. ¶ 17; Doc. 12-2, p.2.

    4. The original return properly claimed Plaintiff’s grandchildren J.M. and C.N. as

         dependents under 26 U.S.C. § 152 for tax year 2014. Comp. ¶ 18.




3
  This memorandum refers to Defendant’s Exhibit A as “Doc. 12-2”, to avoid confusion with Plaintiff’s attached
Exhibit A.
4
  The affidavit submitted supports the Plaintiffs’ request to deny Defendant’s Motion to Dismiss. In deciding subject
matter jurisdiction, “[t]he court may consider affidavits . . . to decide facts that control jurisdictional issues.” John
Roe I v. Bridgestone Corp., 492 F. Supp. 2d 988, 1008 (S.D. Ind. 2007).
5
  When referred to internally in this brief, these facts will be indicated as “Facts ¶ x.”

                                                           4
USDC IN/ND case 3:18-cv-00772-DRL-MGG document 13 filed 02/15/19 page 5 of 21


   5. However, Plaintiffs’ original return preparer failed to indicate on the return that Plaintiffs

      qualified for and wished to claim the Earned Income Credit (“EIC”) and the Child Tax

      Credit (“CTC”). Comp. ¶ 19.

   6. Plaintiffs did in fact qualify for the EIC and the CTC for tax year 2014. Plaintiffs

      satisfied all statutory requirements to claim both credits, and both J.M. and C.N. were

      Plaintiffs’ qualifying children in tax year 2014 pursuant to 26 U.S.C. §§ 24, 32, 152.

      Comp. ¶ 20.

   7. To claim the refund of income taxes, Plaintiffs filed an amended return on or about April

      11, 2016. Doc. 12-2, p. 3.

   8. At the time Plaintiffs filed the amended return, there was no outstanding tax liability for

      tax year 2014. Doc. 12-2, p.3.

   9. The amended return reported a $1,889 decrease in adjusted gross income, reported $70 in

      additional self-employment tax, claimed the EITC in the amount of $5,430, and claimed

      the CTC in the amount of $1,588. Comp. ¶ 22.

   10. The amended return accordingly claimed a refund in the amount of $6,948. Comp. ¶ 23.

   11. Contrary to the Defendant’s implication, see Doc. 12-1 at p. 5, the IRS does not inform

      taxpayers to send “proper substantiating documents” to support items claimed on a Form

      1040X. See IRS, Instructions for Form 1040X (Rev. Jan. 2018), available at

      https://www.irs.gov/pub/irs-pdf/i1040x.pdf.

   12. Rather, the IRS instructions require taxpayers claiming the Earned Income Credit and

      Child Tax Credit to include appropriate IRS published schedules, detailing the calculation

      and reason for the taxpayers’ entitlement to those credits. See id. at 11.




                                                 5
USDC IN/ND case 3:18-cv-00772-DRL-MGG document 13 filed 02/15/19 page 6 of 21


   13. The Plaintiffs included all required tax schedules with their Form 1040X. Plaintiffs

      attach, as Exhibit A, a copy of the amended return and all supporting schedules to this

      response. See Exhibit A.

   14. This return served as a timely filed claim for refund, because it was filed within three

      years of the due date of a 2014 income tax return pursuant to 26 U.S.C. §§ 7422(a), 6511.

      Comp. ¶ 24.

   15. The amended return was recorded as filed by the IRS on or about April 11, 2016 and the

      claim was forwarded for processing. Doc. 12-2, p. 3.

   16. On or about May 30, 2016, the IRS assessed Plaintiffs the additional $70 in self-

      employment tax and sent a Statutory Notice of Balance Due. Doc. 12-2, p. 3.

   17. Plaintiffs did not receive any notice of disallowance by certified or registered mail

      regarding the refund claim in the 2014 amended return. Aff., ¶ 9.

   18. Plaintiffs never received a right to challenge the denial of the 2014 credits,

      administratively or otherwise. Aff., ¶ 12.

   19. Contrary to the Defendant’s assertion, see Doc. 12-1 at ¶ 5, the IRS never notified

      Plaintiffs that additional documentation was required to substantiate the claimed

      refundable tax credits. Aff. ¶ 12. The documents submitted with the Defendant’s Motion

      to Dismiss provide no record of such notification.

   20. Contrary to the Defendant’s assertion, see Doc. 12-1 at ¶ 6, the IRS never sent Plaintiffs a

      notice “confirming that the refund had not been allowed.” Aff. ¶ 12.

   21. The “Statutory Notice of Balance Due” that the IRS allegedly sent, see Doc. 12-2 at p. 3,

      is entitled “statutory” because it satisfies the IRS’s obligation under 26 U.S.C. § 6303 to

      issue notice and demand for payment before proceeding with collection. This notice is



                                                 6
USDC IN/ND case 3:18-cv-00772-DRL-MGG document 13 filed 02/15/19 page 7 of 21


      ordinarily the IRS Notice CP14. See Memorandum from Mitchel S. Hyman to Cynthia

      Vassilowitch (Aug. 3, 2011) at 3, available at https://www.irs.gov/pub/lanoa/pmta_2011-

      25.pdf (explaining that the IRS regularly issues a CP14 Notice after a tax assessment with

      a balance due).

   22. The CP14 Notice informs the taxpayer only that a tax is owed to the IRS. It is a general,

      computer-generated notice that provides no information as to the substance of any

      underlying tax dispute, other than the tax type and tax year. See IRS.gov, Understanding

      your CP14 Notice, https://www.irs.gov/individuals/understanding-your-cp14-notice (last

      updated Nov. 5, 2018); see also CP14 Sample,

      https://www.irs.gov/pub/notices/cp14_english.pdf (last visited Feb. 14, 2019).

   23. The “Annual Notice of Balance Due” that the IRS allegedly sent, see Doc. 12-2 at p. 3, is

      likely the IRS Notice CP71, Annual Reminder Notice. Like the CP 14 Notice, it fails to

      inform taxpayers of the substance of any underlying tax dispute, other than the tax type

      and tax year. See IRS.gov, Understanding Your CP71 Notice, https://www.irs.gov/

      individuals/understanding-your-cp71-notice (last updated Feb. 6, 2019); see also CP71

      Notice Sample, available at https://www.irs.gov/pub/notices/cp71_english.pdf (last

      visited Feb. 14, 2019).

   24. Contrary to Defendant’s assertion, see Doc. 12-1, p. 6, the IRS never sent a “Statutory

      Notice of Deficiency”, nor is any “deficiency” at issue in this case. The Brief in Support

      of Defendant’s Motion to Dismiss confuses a tax “deficiency”, see 26 U.S.C. § 6211,

      with a balance due. The IRS never determined a deficiency in Plaintiffs’ 2014 income

      taxes. If it had, the IRS would have needed to issue a Statutory Notice of Deficiency to

      assess the resulting amount of tax. See 26 U.S.C. § 6212. The Defendant’s evidence



                                               7
USDC IN/ND case 3:18-cv-00772-DRL-MGG document 13 filed 02/15/19 page 8 of 21


           submitted in support of its Motion to Dismiss bears no record of such notice. See Doc.

           12-2, p. 3.

    III.       Argument

           Defendant has moved to dismiss this Complaint under Fed. R. Civ. P. 12(b)(1).

According to the doctrine of sovereign immunity, the United States may only be sued with its

consent. United States v. Dalm, 494 U.S. 596 (1990). However, this court has jurisdiction over

this matter pursuant to 28 U.S.C. § 1346, which gives District Courts jurisdiction of “[a]ny civil

action against the United States for the recovery of any internal-revenue tax alleged to have been

erroneously or illegally assessed or collected.” 28 U.S.C. § 1346(a)(1). In Flora v. United States,

362 U.S. 145, 149 (1960), 6 the Supreme Court clarified that for a District Court to have subject

matter jurisdiction, the taxpayer must have paid “the entire amount of an assessment.”

           But Flora does not control here because the facts of this case are unique. Neither this

Court nor the Seventh Circuit have addressed this issue. Plaintiffs satisfied the tax liability

assessed on their original return with withholding credits. Later, Plaintiffs filed an amended

return that (1) reported a new tax assessment, which (2) was offset by the claimed refundable

credits on the amended return. Cf. Bell Capital Mgmt., Inc. v. United States, 100 A.F.T.R.2d

2007-6484, at *2007-6487 (N.D. Ga. Oct. 9, 2007) (denying jurisdiction where, prior to a

deficiency assessment, taxpayer filed an amended return self-assessing half of the proposed

deficiency, paying it, and seeking a refund of that half ); Horne v. United States, 519 F.2d 51

(5th Cir. 1975) (denying jurisdiction where plaintiff filed an amended return subsequent to

receiving a Notice of Deficiency but prior to making full payment of the deficiency); Miskovsky

v. United States, 414 F.2d 954 (3d Cir. 1969) (denying jurisdiction where plaintiff filed an


6
  Flora consisted of two cases in the Supreme Court: the initial hearing, 357 U.S. 63 (1958) (“Flora I”) and the
rehearing in 362 U.S. 145 (1960) (“Flora II”).

                                                         8
USDC IN/ND case 3:18-cv-00772-DRL-MGG document 13 filed 02/15/19 page 9 of 21


amended return claiming a refund after the IRS made a deficiency assessment, but prior to fully

paying that assessment). Here, Plaintiffs’ employers withheld enough tax that at the time of filing

their original return, Plaintiffs had already satisfied all tax liabilities and received an initial

refund. Facts ¶ 2. Further, Plaintiffs self-reported and do not dispute the $70 self-employment tax

assessment. Facts ¶ 9. Rather, Plaintiffs solely dispute the denial of rightfully claimed credits, to

which no unpaid assessment was tied at the time of filing the amended return or this suit.

            a. Applicable Law

        District Courts have original jurisdiction over “any civil action against the United States

for the recovery of any internal-revenue tax alleged to have been erroneously or illegally

assessed or collected . . . .” 28 U.S.C. § 1346(a)(1). Since 1960, the full payment rule of Flora v.

United States has required taxpayers, under the auspices of § 1346(a)(1), to fully pay a tax

assessment before litigating the propriety of that assessment in District Court.

        But Flora is no simple matter of “pay first and litigate later”, as Defendant suggests. The

IRS administers many “internal-revenue tax[es]” which may properly be subject to a refund suit

in the District Courts if the Government erroneously or illegally assesses or collects such taxes.

A taxpayer may owe one tax for a given tax period, yet may litigate a refund dispute in District

Court on another. See 26 U.S.C. §§ 1 (individual income tax), 11 (corporate income tax), 55

(alternative minimum tax), 59A (base erosion and anti-abuse tax), 1401 (tax on self-employment

income), 1411 (additional Medicare tax), 2001 et seq. (estate, gift, and generation-skipping

transfer taxes), 3101 et seq. (Social Security, Medicare, unemployment, and other employment

taxes), 4001 et seq. (miscellaneous excise taxes), 5001 et seq. (excise taxes on alcohol, tobacco,

and other transactions). Similarly, Flora provides no barrier to tax refund suits where a taxpayer

has fully paid one tax period, but owes the government on another. See 26 U.S.C. § 6402(a)



                                                    9
USDC IN/ND case 3:18-cv-00772-DRL-MGG document 13 filed 02/15/19 page 10 of 21


 (authorizing offset of overpayments between tax liabilities). Applying Flora therefore requires

 understanding the underlying concepts in federal tax procedure of tax assessments, tax credits,

 overpayments, and refunds.

           A tax assessment occurs when the IRS records the name, taxpayer identification number,

 tax type, and tax amount in its records. 26 U.S.C. § 6203(a)(1); 26 C.F.R. § 301.6203-1.

 Assessments primarily arise when taxpayers file tax returns with the IRS (“Summary

 Assessments”) and when the IRS audits taxpayers (“Deficiency Assessments”). See 26 U.S.C. §§

 6201(a)(1), 6211. After assessment, the IRS may begin to use its administrative collection

 procedures to collect the tax if the taxpayer does not report sufficient refundable tax credits to

 cover the tax assessment, or otherwise fails to pay voluntarily. 7 See generally 26 U.S.C. § 6301

 et seq.

           Taxpayers may also qualify to claim certain tax credits for a particular tax period. See

 generally 26 U.S.C. § 21 et seq. These credits offset any taxes assessed, such that the taxpayer

 need only pay the IRS the amount of the tax assessment less the credits. In the case of individual

 taxpayers, some credits, including the credits for tax withheld on wages (26 U.S.C. § 31), the

 Earned Income Credit (26 U.S.C. § 32) and the Child Tax Credit (26 U.S.C. § 24) are

 “refundable credits”. The amount of a refundable credit may exceed the tax assessment, such that

 taxpayers may claim a refund from the IRS. These refundable credits offset all individual income

 taxes, including the income tax under 26 U.S.C. § 1 and the self-employment tax under 26




 7
   The Brief in Support of Defendant’s Motion to Dismiss misunderstands the nature of a tax assessment. See Doc.
 12-1 at ¶ 5. An assessment of tax occurs without respect to the calculation of refundable tax credits or cash
 payments. See 26 U.S.C. § 6201(a)(1); see also Doc. 12-2, p. 3 (noting a tax assessment of $298 on April 15, 2015,
 along with a withholding credit of $915, resulting in a refund of $617). As such, the IRS did not assess Plaintiffs’
 tax liability because they failed to pay the $70 of self-employment tax showing on the return; it did so simply
 because the amended return showed $70 as self-employment tax.

                                                          10
USDC IN/ND case 3:18-cv-00772-DRL-MGG document 13 filed 02/15/19 page 11 of 21


 U.S.C. § 1401. In contrast, other “non-refundable credits” are limited to offsetting the taxpayer’s

 “regular tax liability,” defined as the tax imposed under 26 U.S.C. § 1. See 26 U.S.C. § 26(b)(1).

        If in a particular tax period the amount of tax credits, taken together, exceeds the amount

 of an assessment, the Internal Revenue Code (“Code”) treats this excess as an “overpayment.”

 See 26 U.S.C. § 6401(b)(1). An overpayment may also exist, even if no tax assessment exists,

 because the taxpayer has no tax liability for a particular year. 26 U.S.C. § 6401(c). Taxpayers

 may request a refund of such an overpayment, and, outside of IRS audits, must do so on the

 appropriate tax return. 26 C.F.R. § 301.6402-2(c). Taxpayers must use Form 1040X to request a

 refund of individual income taxes. Id. § 301.6402-3(a)(2). Taxpayers must file such

 administrative refund claims within three years of when the original tax return was filed. 26

 U.S.C. § 6511(a).

        In Flora, the taxpayer filed an original return that reported ordinary losses. The IRS

 audited the taxpayer, issued a Notice of Deficiency, and made a deficiency assessment once

 Flora failed to file a case in the U.S. Tax Court. Flora II, 362 U.S. at 147. The assessment arose

 because the IRS determined that Flora’s losses were capital, rather than ordinary. Id. Flora then

 paid the deficiency assessment in part and sued for a refund, along with abatement of the

 remaining assessment. Id.

        The District Court in Flora held that it lacked subject matter jurisdiction because Flora

 had failed to pay the full deficiency assessment. Flora I, 357 U.S. at 64. The Tenth Circuit

 agreed, but the Supreme Court granted certiorari to resolve a circuit split between the Tenth

 Circuit and the decision in Bushmaier v. United States, 230 F.2d 146 (8th Cir. 1960) (holding

 that a partial payment of income taxes conferred jurisdiction on a District Court under 28 U.S.C.

 § 1346(a)(1)).



                                                 11
USDC IN/ND case 3:18-cv-00772-DRL-MGG document 13 filed 02/15/19 page 12 of 21


         The Supreme Court held that, under 28 U.S.C. § 1346(a)(1), partial payment of the

 deficiency assessment resulting from an alleged misclassification of capital losses did not

 establish subject matter jurisdiction to sue for a refund. Flora I, 357 U.S. at 75-76. The Court

 cited Cheatham v. United States, 92 U.S. 85 (1875) as standing for the proposition that “the

 statutes of that time [required] full payment of an assessed tax as a condition precedent to the

 right to sue the collector for a refund.” Id. at 68. The Flora I court found that § 1346(a)(1) was

 sufficiently similar to the statute at issue in Cheatham, and critically, relied on the government’s

 statement that no cases existed, prior to 1940, where a court heard refund suits without full

 payment of tax assessments. Id. at 69. But the government’s statement was incorrect, and so

 Flora moved for rehearing.

         On rehearing, the Court issued a divided opinion affirming the holding in Flora I. It

 justified this result as a textual matter, but did not do so through textual analysis, or even through

 resort to the legislative history of § 1346(a)(1). Indeed, the Court was “presented with a vexing

 situation—statutory language which is inconclusive and legislative history which is irrelevant.”

 Flora II, 362 U.S. at 152. The statutory language was ambiguous, as the phrase “any internal-

 revenue tax” might refer to any amount of tax, or an entire tax assessment. Id. at 149; 28 U.S.C.

 § 1346(a)(1). The Court justified its decision through resort to the legislative history behind other

 ancillary laws in tax procedure, such as the establishment of the Board of Tax Appeals (now the

 United States Tax Court), the Declaratory Judgment Act, and 26 U.S.C. § 7422(e). Flora II, 362

 U.S. at 157-58. This history, according to the Court, evidenced a Congressional assumption that

 28 U.S.C. § 1346(a)(1) requires full payment of a tax assessment to impart jurisdiction on a

 refund suit. Thus any “internal-revenue tax” sought to be litigated in the District Courts had to be

 fully paid.



                                                  12
USDC IN/ND case 3:18-cv-00772-DRL-MGG document 13 filed 02/15/19 page 13 of 21


         The Court primarily analyzed the legislative history behind the BTA, which as the U.S.

 Tax Court does today, provided taxpayers with a judicial forum for challenging an asserted IRS

 liability pre-assessment and pre-payment. Revenue Act of 1924, Pub. L. No. 68-176, § 900, 43

 Stat. 253, 336-38. The Court cited Congressional statements noting the hardship of post-payment

 litigation as justifying enactment of the BTA. See Flora II, 362 U.S. at 161, n.24. Similarly, the

 Court found the legislative history behind amendments to the Declaratory Judgment Act and 26

 U.S.C. § 7422(e) all presumed that payment of an assessed tax must occur prior to disputing that

 tax in District Court. Id. at 164-67. Finally, the Court noted that a taxpayer’s ability to litigate a

 tax dispute in the BTA would mitigate the harsh results of the full-payment rule. Id.

         At its core, however, Flora II is a decision about statutory interpretation. Faced with

 ambiguous language, the Court resorted to legislative history to determine the meaning of “any

 internal-revenue tax”. 28 U.S.C. § 1346(a)(1). That history, the Court determined, made it more

 likely that Congress intended the language to mean that the entirety of a tax must be paid for

 jurisdiction to arise. In Flora’s case, this meant paying the entire deficiency assessment relevant

 to the dispute at hand.

         The present case is unlike Flora. Plaintiffs here have never owed tax under 26 U.S.C. § 1

 for 2014. They claimed refundable credits 8 that offset this tax, causing an overpayment, which

 they claimed as a refund. They were never audited or received a deficiency assessment. Indeed,

 they never became subject to a tax assessment until the Government ignored their claimed

 refundable credits in the amended return. While the Plaintiffs owe a tax under 26 U.S.C. § 1401,

 this is a separate tax, which Plaintiffs do not dispute in this Court. Plaintiffs acknowledge the

 Government may offset their refund against this tax. Moreover, because the refundable credits


 8
  When Flora was decided, refundable credits based on social welfare aims, such as today’s Earned Income Credit
 and Child Tax Credit, did not exist.

                                                       13
USDC IN/ND case 3:18-cv-00772-DRL-MGG document 13 filed 02/15/19 page 14 of 21


 claimed on the amended return exceed the additional tax assessed on the same return, Plaintiffs

 have fully paid the relevant income tax they seek here to dispute. This case is indeed nothing like

 Flora; the statutory language that Flora interpreted imparts this Court with jurisdiction to

 adjudicate a refund suit in this distinct procedural setting.

            b. This Court has Jurisdiction Over the Plaintiffs’ Overpaid Tax Under 26
               U.S.C. § 1, Notwithstanding an Unpaid, Uncontested Self-Employment Tax
               Under 26 U.S.C. § 1401
        This Court has jurisdiction to hear this case on the merits because the Plaintiffs had fully

 paid their 2014 federal income tax under 26 U.S.C. § 1 when they filed their Complaint. Indeed,

 they never had any tax liability under § 1. See Exh. A., p. 2. Plaintiffs do not contest the

 assessment of the tax under 26 U.S.C. § 1401 (“the self-employment tax”), or the right of

 Defendant to offset the overpayment under 26 U.S.C. § 1 in satisfaction of the self-employment

 tax. Indeed, the Plaintiffs voluntarily caused the IRS to assess the self-employment tax by

 including it on their amended return. Facts ¶ 9. Because the tax under 26 U.S.C. § 1 was fully

 paid at the time Plaintiffs filed their amended return and when Plaintiffs filed their Complaint,

 this Court has jurisdiction to decide this case on the merits.

        28 U.S.C. § 1346(a)(1) provides this court jurisdiction to hear a dispute concerning “any

 internal-revenue tax . . . alleged to have been erroneously or illegally assessed or collected.”

 (emphasis added). “The term ‘any’ should be given [a] broad construction under the settled ruled

 that a statute must, if possible, be construed in such fashion that every word has some operative

 effect.” Jove Eng'g, Inc. v. I.R.S., 92 F.3d 1539, 1554 (11th Cir. 1996) (citing United States v.

 Nordic Village, 503 U.S. 30, 36 (1992) (internal citations omitted)). The Plaintiffs have fully

 paid the tax under 26 U.S.C. § 1, and allege that they have, in fact, overpaid that tax due to the

 claimed refundable tax credits which, as explained above, reduce that tax below $0 and obligate

 the Government to refund the difference. Plaintiffs acknowledge that the Defendant may offset

                                                   14
USDC IN/ND case 3:18-cv-00772-DRL-MGG document 13 filed 02/15/19 page 15 of 21


 that refund against the self-employment tax currently owing. Nevertheless, this Court may still

 hear this case and order a refund, subject to the Defendant’s right of offset.

         The contested credits are analytically distinct from the uncontested self-employment tax

 assessment. The structure of the Code distinguishes between “Normal Taxes” and “Taxes on

 Self-Employment Income.” Subtitle A, Chapter 1 of the Code is titled “Normal taxes and

 surtaxes.” Both 26 U.S.C. § 24 (Child Tax Credit) and 26 U.S.C. § 32 (Earned Income Tax

 Credit) fall under Chapter 1. The self-employment tax is found in Chapter 2, Subtitle A of the

 Code, titled “Tax on Self-Employment Income.” Self-employment tax is calculated from self-

 employment income, which, in turn, is defined as “the net earnings from self-employment

 derived by an individual . . . during any taxable year.” 26 U.S.C. §§ 1401, 1402(b). While both

 26 U.S.C. §§ 24 and 32 would also offset the self-employment tax under § 1401, Plaintiffs do not

 contest their liability for that tax; they agree to it.

         Flora and its progeny focus on whether taxpayers must fully pay a tax assessment prior

 to disputing that tax in Court. But where a taxpayer does not seek to dispute that tax in District

 Court, Flora provides no bar to litigating the proper amount of a separately calculated tax, which

 is subject to offset the undisputed tax. Indeed, the facts in Flora are relatively simple: there, the

 dispute concerned the assessment and partial payment of the tax under 26 U.S.C. § 1, based on a

 single substantive issue: whether Flora’s losses were ordinary or capital. Flora, in turn, did not

 fully pay his tax under § 1, yet partially paid and sought a refund of that partial payment, along

 with abatement of the remaining tax due. Here, Plaintiffs have paid the entirety of the § 1 tax

 disputed in this lawsuit, which is statutorily distinct from the unpaid, undisputed § 1401 taxes.

         This is not the first court to address this distinction. In Moe v. United States, the plaintiff

 paid all the assessed self-employment taxes and sought to litigate in District Court for a refund of



                                                      15
USDC IN/ND case 3:18-cv-00772-DRL-MGG document 13 filed 02/15/19 page 16 of 21


 income taxes under 26 U.S.C. § 1. Moe v. United States, No. CS-96-0672-WFN, 1997 WL

 669955 (E.D. Wash June 30, 1997). The Moe court acknowledges that requiring payment of the

 both the § 1 and § 1401 taxes “places form over substance” where the taxes pertinent to the

 disputed issue were paid. Id. at *3. The court also relied on Shore v. United States, 9 F.3d 1524

 (Fed. Cir. 1993), which allowed the United States Court of Federal Claims to hear a refund suit

 even though interest on the underlying tax had not been paid. Critically, Moe indicated and Shore

 held that where the interest was not itself disputed in the refund claim or in court, it need not be

 fully paid prior to filing suit. Ultimately, the Moe court presumed it had jurisdiction, but

 dismissed the case under Fed. R. Civ. Pro. 12(b)(6) on unrelated grounds. See Moe, 1997 WL

 669955, at *4.

        Here, Plaintiffs paid all taxes defined in Chapter 1 of the Code. Facts ¶ 2. The facts of

 this case are the facts of Moe, but reversed. Instead of having all the self-employment tax paid,

 Plaintiffs have paid, in full, all taxes except the newly assessed self-employment test. Facts ¶ 8,

 9. Plaintiffs do not contest the self-employment tax assessment, which, following the

 presumption in Moe, is distinct for purposes of 28 U.S.C. § 1346(a)(1) from the taxes disputed

 here. The court should deny Defendant’s Motion to Dismiss under the same logic that the Moe

 court presumed jurisdiction. The unpaid self-employment tax is not at issue, and need not be

 fully paid to establish jurisdiction over the income tax at issue in this case.

            c. This Court has Jurisdiction Because the Tax Credits Claimed on the
               Amended Return Exceed the Tax Reported on the Same Return
        Regardless of whether the Court treats the taxes under 26 U.S.C. § 1 and 1401 separately

 for jurisdictional purposes, this Court also has jurisdiction under 28 U.S.C. § 1346(a)(1) because

 (1) the credits owed to Plaintiffs satisfy the outstanding tax assessment and (2) that assessment

 was reported on the same return as the refund claim. As noted above, Flora does not deal with


                                                   16
USDC IN/ND case 3:18-cv-00772-DRL-MGG document 13 filed 02/15/19 page 17 of 21


 tax credits and is difficult to analogize to this case. Further, the refundable nature of the Earned

 Income Credit and Child Tax Credit was not conceived of when Flora was decided. Yet such

 credits should, reasonably construed, constitute payments of tax that can, in circumstances such

 as in this case, provide jurisdiction for a District Court to adjudicate a substantive dispute as to

 the taxpayer’s entitlement to those credits.

        An analogy to the refundable credit on tax withheld on wages further supports this

 jurisdictional basis. Taxpayers commonly forget to include income and withholding from a Form

 W-2. Eventually, the taxpayer may notice this and file an amended return, reporting both the

 additional income—generating additional tax under 26 U.S.C. § 1—and the withholding as a

 credit under 26 U.S.C. § 31. Say the additional tax amounts to $150 and the additional

 withholding $200. The amended return would thus serve to (1) assess the additional $150 in tax

 and (2) claim a refund of the balance: $50. If, as here, the Government (1) assessed the additional

 $150 in tax, (2) billed the taxpayer for the $150, and (3) remained silent on the refund claim,

 could the Government earnestly seek dismissal of a refund suit because the taxpayer has failed to

 fully pay the associated tax assessment?

        Flowing from the statutory interpretation analysis underlying Flora, the refundable

 Earned Income Credit and Child Tax Credit should be treated no differently than the withholding

 credit in the above example. Here, Plaintiffs—unprompted by an IRS Notice of Deficiency—

 filed an amended return to claim the Child Tax Credit and Earned Income Tax Credit rightfully

 owed to them. Facts ¶ 7. The $7,018 of credits claimed far exceeds the self-assessed $70 self-

 employment tax. Facts ¶ 10. Because the $6,948 ($7,018, subject to the Government’s right of

 offset against the $70 of self-employment tax) has not yet been refunded to Plaintiffs, the IRS

 retains money rightfully belonging to Plaintiffs. Whether that money is actually paid through the



                                                   17
USDC IN/ND case 3:18-cv-00772-DRL-MGG document 13 filed 02/15/19 page 18 of 21


 withholding credit or is deemed paid as with the Earned Income Credit and Child Tax Credit, the

 result should not vary. In turn, because the IRS already has $7,018 owed to Plaintiffs, and

 Plaintiffs’ new self-employment assessment is only $70, the Plaintiffs have fully paid under

 Flora.

          This case is unlike other cases in which taxpayers have attempted to generate a

 jurisdictional hook following IRS notification of a pending deficiency assessment, or following a

 summary assessment on an original tax return that generated a large tax liability. For example, in

 Horne v. United States, 519 F.2d 51, 52 (5th Cir. 1975), the Fifth Circuit admonished the

 plaintiff’s “creative activity” where the taxpayer “amend[ed] his estate tax return after receipt of

 the deficiency notice to create a claim for a refund and thereby attempt to create jurisdiction in

 the District Court.” After plaintiff filed his original return, the government notified him of a

 $48,840.89 deficiency. One month later, without making any payments, the plaintiff filed an

 amended return claiming a $1,330.88 refund. See Horne, 519 F.2d at 51. The IRS later assessed

 the deficiency, as Horne failed to petition the Tax Court for review. Instead, after the deficiency

 assessment, Horne sought relief in District Court, claiming jurisdiction pursuant to 28 U.S.C. §

 1346(a)(1). See id. The District Court dismissed for lack of jurisdiction because the plaintiff

 “attempted to . . . amend his estate tax return after receipt of the deficiency notice to create a

 claim for a refund and thereby attempt to create jurisdiction in the District Court.” Id. at 52. The

 Fifth Circuit affirmed the District Court, calling the action an illegitimate “creative activity.” Id.

          Following Flora, courts have also found jurisdiction lacking when the plaintiff files an

 amended return that claims a refund subsequent to an unpaid summary assessment on an original

 return. The amended return thus seeks abatement of the original tax assessed, along with a refund

 of some amount of tax already paid. See, e.g., Miskovsky v. United States, 414 F.2d 954 (3d Cir.



                                                   18
USDC IN/ND case 3:18-cv-00772-DRL-MGG document 13 filed 02/15/19 page 19 of 21


 1969). In Miskovsky, the plaintiff gifted a member of his family $180,821. He filed a gift tax

 return, which reported a gift tax liability of $23,922; the IRS assessed this amount on May 6,

 1966. Miskovsky then paid $11,961 of his $23,922 gift tax liability. Almost a year later,

 Miskovsky filed an amended return, claiming that the gift tax liability should have only been

 $5,796, resulting in a $6,165 refund claim. The IRS did not accept this return, because it did not

 then have a procedure for amending gift tax returns. Id. at 955-56. The Third Circuit thus held

 that an amended return cannot change the assessment as originally calculated, if the IRS does not

 accept the return as such. Id. at 956. Therefore, Miskovsky was still required to pay the original

 gift tax assessment before challenging it in District Court. Id.

        Here, Plaintiffs satisfied their original assessment through taxes withheld. Facts ¶ 2. This

 case is distinguishable from Miskovsky and Horne, because Plaintiffs did not amend their return

 subsequent to a Notice of Deficiency (cf. Horne, 519 F.2d 51) and had no balance due or threat

 of a deficiency assessment at the time they filed their amended return (cf. Miskovsky, 414 F.2d

 954 & Horne, 519 F.2d 51). Facts ¶ 8. Instead, Plaintiffs had paid all taxes pertaining to the

 original return and were issued a refund for withholding in excess of liability. Facts ¶ 2. Here,

 there was no deficiency assessed, threatened deficiency assessment, or balance due on the

 original return at the time Plaintiffs filed the amended return. Therefore, because the Plaintiffs’

 claimed refundable credits exceed the additional tax due reported on the concomitant amended

 return, Plaintiffs may sue for recovery of the internal-revenue tax under 28 U.S.C. § 1346(a)(1).




                                                  19
USDC IN/ND case 3:18-cv-00772-DRL-MGG document 13 filed 02/15/19 page 20 of 21


    IV.      Conclusion

          This Court has jurisdiction under 28 U.S.C. § 1346(a)(1) to determine whether Plaintiffs

 are entitled to a refund of taxes paid under 26 U.S.C. § 1. The Plaintiffs’ small balance due of

 self-employment tax does not defeat jurisdiction. It was assessed when the Government ignored

 the Plaintiffs’ credits claimed on the amended return. Under 28 U.S.C. § 1346(a)(1), it is a

 separate “internal-revenue tax” from the income tax under 26 U.S.C. § 1. Moreover, viewing the

 Plaintiffs 2014 income taxes more broadly, they had fully paid these taxes because at the time of

 filing the amended return, their claimed refundable credits exceeded their reported self-

 employment tax. For the foregoing reasons, Plaintiffs respectfully request that the Court deny

 Defendant’s Motion to Dismiss the suit for lack of jurisdiction pursuant to Fed. R. Civ. Pro.

 12(b)(1).

          Dated: February 15, 2019

                                               Respectfully submitted,

                                               /s/ Patrick W. Thomas
                                               PATRICK W. THOMAS
                                               Attorney for Bernard Burns and Diane Burns
                                               Notre Dame Tax Clinic
                                               725 Howard Street
                                               South Bend, IN 46617
                                               Telephone:      (574) 631-9149
                                               Fax:            (574) 631-6725
                                               Email:          pthomas3@nd.edu




                                                 20
USDC IN/ND case 3:18-cv-00772-DRL-MGG document 13 filed 02/15/19 page 21 of 21


                                          Certificate of Service

        I, Patrick W. Thomas, hereby certify that on February 15, 2019, I electronically filed the
 foregoing document via this Court’s ECF system, which will send notice of such filing to all
 ECF filers. There are no parties that require conventional service.

                                              /s/ Patrick W. Thomas
                                              PATRICK W. THOMAS
                                              Attorney for Bernard Burns and Diane Burns
                                              Notre Dame Tax Clinic




                                                 21
